TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-03-00731-CV


                                  Denise T. Hodes, Appellant

                                                v.

                                    Hank I. Hodes, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
         NO. FM107575, HONORABLE PETER M. LOWRY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant filed her notice of appeal on December 4, 2003, and the appellate record

was filed by January 12, 2004. On March 2, 2004, the Clerk of this Court sent appellant notice that

her brief was overdue and that the appeal would be dismissed for want of prosecution if appellant

did not respond to this Court by March 8. To date, appellant has not responded to this Court’s

notice.

               We therefore dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3.



                                             __________________________________________

                                             Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Prosecution

Filed: March 25, 2004